Citation Nr: 0601259	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the discontinuance of compensation payments and 
the creation of an overpayment. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from April 1983 to March 
1993; he also was a member of the Georgia Army National Guard 
from March 1995 to November 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 he submitted in March 2004.  Subsequently, 
the appellant's representative, in a VA Form 119, asked that 
requested Board hearing scheduled for October 17, 2005 be 
cancelled.  Therefore, as there is no current outstanding 
hearing request, the case is ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

38 U.S.C.A. § 5313B specifically prohibits the payment of 
Chapter 11 compensation benefits for any period during which 
a veteran is a fugitive felon.

In pertinent part, the implementing regulation mirrors 
§ 5313B, and states:

(2)  For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law.

38 C.F.R. § 3.665(n)(2).

In July 2003, the RO notified the appellant that it had been 
discovered that a warrant for his arrest had been issued in 
January 1980.  In a September 2003 administrative decision, 
the RO determined the veteran was a fugitive felon, 
terminated his VA benefits effective from December 27, 2001, 
and established an overpayment for benefits he had received 
from that date.

The appellant contends that VA erred in severing his benefits 
and creating an overpayment on the basis that he was a 
fugitive felon.  He asserts that he should not have been 
placed in "fugitive felon" status, as he did not fit the 
definition of "fugitive felon".  He asserts that he had no 
knowledge that a felony warrant had been issued against him 
until he was so notified by VA in July 2003, that he never 
attempted to flee prosecution or conceal his whereabouts, and 
that he voluntarily contacted the San Diego, California 
Sheriff's Department soon after he was made aware of the 
warrant.  He also maintains that he is unable to travel to 
California as suggested by the San Diego Sheriff's 
Department.  The evidence of record is not inconsistent with 
these assertions.

In February 2004, development pursuant to Fast Letter 03-23, 
namely that the RO should direct the veteran to contact the 
local Office of the Inspector General (OIG)to act as a 
liaison between the law enforcement agency and the veteran, 
was directed.  Furthermore, the RO should have contacted the 
OIG Southeast Field Office fugitive felon coordinator to help 
resolve the issue.  There is no evidence of record that the 
RO did any such development.

BLACK'S LAW DICTIONARY (8th Edition 2004) defines "fugitive" as:

fugitive.  1. A person who flees or escapes; a refugee. 2. A 
criminal suspect or a witness in a criminal case who flees, 
evades, or escapes arrest, prosecution, imprisonment, service 
of process, or the giving of testimony, esp. by fleeing the 
jurisdiction or by hiding.  As the veteran had not been 
convicted, and was neither in probation or parole status, the 
only definition of fugitive felon pertinent in this case is: 
a person who is a fugitive by reason of fleeing to avoid 
prosecution . . . . . for an offense or an attempt to commit 
an offense which is a felony under the laws of the place from 
which the person flees.  The controlling statute, 38 U.S.C.A. 
§ 5313B, and controlling regulation, 38 C.F.R. § 3.665(n)(2), 
both specifically include the intentional act of "fleeing" as 
a condition of finding fugitive felon status.  Flight (or 
hiding) is also necessary to meet the legal definition of 
fugitive.  If a person were unaware of being wanted for 
prosecution, it would appear that such person could not have 
been fleeing or hiding (both intentional acts) to avoid 
prosecution.  

As the record now stands, there is nothing to indicate that 
the appellant fled San Diego (or was hiding).  He enlisted in 
the military more than three years after the warrant was 
issued, served on active duty for ten years and then served 
in the Georgia National Guard for three years.  There is no 
evidence of record to document that the appellant ever did 
anything to make his whereabouts unknown.  The evidence in 
this regard is incomplete (probably because the February 2004 
requested development was never performed).  There is nothing 
in the record showing whether or not an effort was made to 
contact the appellant to notify him he was wanted (or to have 
the warrant served by local authorities) when the warrant was 
issued in January 1980.  Furthermore, there is nothing to 
indicate that he should have known that a warrant had been 
issued against him, especially since the warrant did not 
surface on any military background check.  In order to fairly 
address the merits of this claim, development to ascertain 
the full circumstances of the issuance of the felony warrant 
against the appellant is necessary.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should follow the directions 
of the February 2004 development request.

2.  If the matter is not resolved in the 
appellant's favor after the above (or the 
functional equivalent thereof) is 
completed, the RO should arrange for a 
field investigation to ascertain the 
precise and complete circumstances under 
which the felony warrant was issued 
against the appellant in January 1980.  

Specifically, the investigator should 
obtain information as to the following: 
      (a) Was there any attempt made to 
notify the veteran that a felony warrant 
was issued against him by local 
authorities in California? If so, the 
full circumstances and scope of such 
attempt should be determined and 
recorded. 
      (b) When and where did the crime for 
which the warrant was issued take place? 
      (c) During the time that the felony 
warrant was outstanding, did the veteran 
take any steps that would reflect or 
suggest flight (or an attempt to make his 
whereabouts unknown) to avoid 
prosecution, i.e., was he moving without 
a forwarding address, concealing his 
domicile, etc.

3.  The RO should then review the 
determination that the veteran was a 
fugitive felon in light of the additional 
evidence obtained and the discussion 
above.  If the determination remains 
unfavorable to the appellant, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC) and give the 
appellant and his representative the 
opportunity to respond.  The SSOC must 
either itemize the evidence that supports 
a finding that the appellant was fleeing 
prosecution or concealing his 
whereabouts, or cite the legal authority 
for the proposition that such evidence is 
irrelevant.  

Furthermore (only if the overpayment 
continues to be found properly created), 
the appellant should be given an 
opportunity to supplement the record with 
the information necessary to adjudicate a 
request for waiver of recovery of the 
overpayment indebtedness, and the matter 
should again be addressed by the RO and, 
if indicated, developed for appellate 
review.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


